Citation Nr: 0320965	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  99-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active duty for training from October 1972 to 
April 1973, and active military service from November 1973 to 
April 1975.  


REMAND

In March and December 2002 and February 2003, the Board of 
Veterans' Appeals (Board) determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The veteran and his representative were notified of 
that development by letters of July and October 2002, and 
April 2003.

Pursuant to the Board's development of this claim, additional 
evidence has been added to the claims file since the last 
supplemental statement of the case was issued by the RO in 
August 2001.  However, the Board is unable to render a 
decision in this appeal on the basis of such evidence at this 
time. 

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Accordingly, the matter on appeal must be returned to the RO 
for consideration of the claim in light of the additional 
evidence added to the record since the August 2001 SSOC.  
Therefore, this case is remanded for the following actions:  

1.	The claims file should be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000), see also 
38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (2002).  After 
accomplishing any necessary 
notification and/or development 
action, the RO should adjudicate the 
claim for service connection for an 
acquired psychiatric disorder, to 
include post-traumatic stress 
disorder, in light of all pertinent 
evidence, to specifically include the 
additional evidence obtained pursuant 
to the Board's development under 
38 C.F.R. § 19.9.

2.	If the benefit sought on appeal 
remains denied, the RO must furnish 
the veteran and his representative an 
appropriate supplemental statement of 
the case and afford them the 
opportunity to respond before the 
claims file is returned to the Board 
for further appellate consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

